Citation Nr: 9912759	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
February 1992 automobile accident consisting of a bilateral 
wrist disability, a right knee disability, a low back 
disability, a neck disability, a bilateral hand disability, 
and a right thumb disability.  

2.  Entitlement to service connection for substance abuse as 
secondary to the veteran's service-connected post-traumatic 
stress disorder.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 10 percent disabling.  

4.  Entitlement to temporary total evaluations under 38 
C.F.R. Section 4.29 based on periods of VA hospitalization 
from June 20 to August 4, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had periods of training duty from March to July 
1987 and in February 1992.  By rating action dated in 
November 1994 the Department of Veterans Affairs (VA) 
Regional Office, Detroit, Michigan, granted service 
connection for a post-traumatic stress disorder, and a scar 
from a scalp laceration resulting from an automobile accident 
in February 1992 while the veteran was traveling to training 
duty.  The post-traumatic stress disorder was rated 10 
percent disabling.  Service connection was denied for other 
claimed disabilities arising from the February 1992 accident 
consisting of a bilateral wrist condition, a right knee 
disability, a low back disability, a neck disability, a 
bilateral hand disability, a right thumb disability and 
headaches.  The veteran disagreed with the evaluation 
assigned for the post-traumatic stress disorder, and with the 
denials of service connection for the claimed conditions.  
The veteran also appealed from a December 1995 rating action 
denying entitlement to a total evaluation under 38 C.F.R. 
§ 4.29 based on periods of VA hospitalization from June 20, 
until August 4, 1995.  

The case was initially before the Board of Veterans' Appeals 
(Board) in May 1997.  At that time, the Board indicated that 
the question of entitlement to service connection for a 
substance abuse as secondary to the veteran's service-
connected post-traumatic stress disorder was inextricably 
intertwined with the issues of entitlement to an increased 
rating for the post-traumatic stress disorder, as well as the 
issue of entitlement to a temporary total evaluation under 38 
C.F.R. § 4.29 for the periods of VA hospitalization involved.  
That matter was accordingly added as an issue on appeal.  The 
case was remanded to the regional office for further action.  
In a June 1998 rating action service connection was granted 
for headaches, and the disability was rated 10 percent 
disabling.  That matter is not now in an appellate status.  
Holland v. Gober, 10 Vet. App. 433 (1997).  The regional 
office confirmed and continued the denials for the remaining 
questions at issue.  The case is again before the Board for 
further appellate consideration regarding those matters.  

The record discloses that in the November 1994 rating action 
service connection was denied for major depression and 
entitlement to a total rating based on individual 
unemployability was also denied.  The veteran was duly 
notified of those decisions and did not submit an appeal.  
Thus, those matters are not in an appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  While traveling to a period of active duty for training 
in February 1992 the veteran was involved in an automobile 
accident and sustained various injuries.  He was treated for 
laceration of the scalp, head trauma, contusions involving 
the left hand, cervical spine, right hand and ankle, tender 
right knee, left wrist sprain, low back pain and headaches.  

3.  When the veteran was afforded a VA orthopedic examination 
in October 1997 there was cervical spondylosis and a surgical 
scar on the right knee.  There is a reasonable probability 
that these conditions developed as a result of the February 
1992 automobile accident.  

4.  The October 1997 VA orthopedic examination did not 
reflect any wrist disability, low back disability, bilateral 
hand disability, or right thumb disability.  There has been 
no medical evidence submitted establishing that the veteran 
currently has such conditions.  

5.  The evidence does not establish that the veteran's 
substance abuse was caused by or is related to his service-
connected post-traumatic stress disorder.  

6.  The veteran's post-traumatic stress disorder is currently 
manifested by minimal symptoms.  He has other psychiatric 
disorders, including depression poly substance abuse and a 
personality disorder which account for most of his 
psychiatric impairment. 

7.  The veteran's post-traumatic stress disorder is 
productive of no more than mild social and industrial 
impairment and his occupational and social impairment due to 
post traumatic stress disorder is reflected by only mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress 

8.  The veteran was not hospitalized or treated by the VA for 
a period in excess of 21 days from June 20 to August 4, 1995 
for any service connected disability, including his service-
connected post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability and right knee 
disability were incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 106, 1131, 5107 (West 
1991); 38 C.F.R.§  3.6 (1998). 

2.  The veteran has not submitted well grounded claims for 
service connection for a bilateral wrist disability, low back 
disability, a bilateral hand disability, and a right thumb 
disability.  38 U.S.C.A. §§ 1131, 5107.  

3.  The veteran's substance abuse is not proximately due to 
or the result of a service connected disease or disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310 (1998).  

4.  An evaluation in excess of 10 percent for the veteran's 
post-traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § part 4, Code 9411 
(1998).  

5.  A temporary total evaluation based on periods of VA 
hospitalization from June 20 to August 4, 1995 is not 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.29 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of a 
well-grounded claim; that is, claims which are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims, because such additional 
development would be futile.  38 U.S.C.A. § 5107(a) effective 
on and after September 1, 1989.  The Board finds that the 
claims for service connection for a bilateral wrist 
disability, low back disability, a bilateral hand disability, 
and a right thumb disability are not well grounded.  The 
Board finds that the remaining claims are well grounded.  The 
Board is satisfied that all relevant facts regarding those 
claims have been properly developed.  

I.  The Claims for Service Connection for Residuals of a 
February 1992 Automobile Accident Consisting of a Bilateral 
Wrist Disability, a Right Knee Disability, Low Back 
Disability, Neck Disability, a Bilateral Hand Disability, and 
a Right Thumb Disability.

The record reflects that, while the veteran was traveling to 
a period of active duty for training on February 6, 1992, he 
was involved in an automobile accident.  He was accordingly 
considered to be on active duty when the accident occurred.  
38 U.S.C.A. § 106; 38 C.F.R.§  3.6. 

A report by the Mount Clemens General Hospital reflects that 
the veteran was treated there about one half hour after the 
accident.  He complained of a pain and injury to the left 
scalp.  He was wearing a cervical collar and backboard when 
he arrived via ambulance.  The only diagnosis was laceration 
of the left scalp.  

A report by the Park Medical Center dated February 7, 1992, 
reflects diagnoses of head trauma and multiple contusions 
involving the left hand, cervical spine, right hand and 
ankle.  

Reports by various private medical facilities and private 
physicians dated from April 1992 to September 1993 reflect 
diagnoses including a tender right knee, left wrist sprain, 
low back pain, headaches, cervical strain and laceration of 
the scalp.  An MRI of the right knee in June 1992 reflected a 
diagnosis of osteonecrosis of the patella.  

A service department physical evaluation board report, dated 
in August 1993, reflected a diagnosis of status post February 
1992 motor vehicle accident with multiple injuries, abrasions 
and contusions, and with residual right knee pain.  Other 
diagnoses were low back pain, left wrist pain, and 
depression.  

The veteran was afforded a VA neurological examination in 
July 1994.  He reported having headaches on a daily basis.  
He also complained of low back problems and problems with his 
right hand, right thumb and left knee.  Various findings were 
recorded.  The diagnoses included history of headaches and 
low back syndrome.  Right knee pain syndrome was also 
diagnosed.  

The veteran was afforded a VA orthopedic examination in July 
1994.  He indicated that his right knee had been injured in 
the February 1992 motor vehicle accident.  In January 1993 
surgery had been performed for the right knee condition.  He 
indicated that the left hand and wrist had been swollen, and 
that the right thumb had also been injured in the motor 
vehicle accident.  He had other complaints, including lumbar 
pain.  Various findings were recorded on the examination.  A 
diagnosis of osteoarthritis of the right knee was made.  Low 
back pain, bilateral hand and thumb pain, and lumbar pain 
were diagnosed by history only, and it was stated that no 
pathology had been found regarding those claimed conditions.  

The veteran was again afforded a VA orthopedic examination in 
October 1997.  He complained of a painful right knee with 
instability.  He stated that the knee occasionally swelled.  
He also reported back pain that was aggravated by leaning 
forward.  Besides his low back, he reported pain in his neck.  
He also complained of stiffness and pain in both hands and 
wrists.  He indicated that he could not grip properly.  He 
reported that he had injured his back and right knee, and had 
a closed head injury in the 1992 automobile accident.  Since 
that time, there had been pain, mostly in the knees and back.  
It was indicated that he had had arthroscopic surgery on the 
right knee in 1993.  He stated that the knee was not any 
better, and he still had swelling and instability.  He denied 
having any other injury or accident since the 1992 accident.  

On examination there was some limitation of motion of the 
cervical spine.  Muscle tone was good, and there was no 
spasm.  Both upper limbs were negative for any neurological 
deficiency.  The left hand and wrist appeared normal.  There 
was a full motion of the wrist joint, as well as of the 
fingers and hands.  The left thumb was satisfactory.  There 
was no swelling or pain on palpation, and he could pinch with 
his thumb against all the fingertips.  The fingertips could 
be brought into the palm without any complaints.  There was 
no evidence of carpal tunnel syndrome.  

On examination of the lumbosacral spine the veteran's posture 
was good, and there was no fixed deformity.  The musculature 
was normal, with good muscle tone without any spasm or 
atrophy.  There was some limitation of motion of the lumbar 
spine.  Examination of the right knee showed a surgical scar, 
but no swelling or deformity.  The ligaments were stable.  
Range of motion of the knee was from 0 degrees to 130 
degrees.  The right hand and thumb appeared normal without 
swelling or deformity.  There was no atrophy or tenderness of 
the thumb.  His grip strength was good, and his fingers 
reached to the palm.  His thumb use was normal.  Movement of 
the joints was normal.  

X-rays of the cervical spine showed some spondylosis.  An 
X-ray study of the lumbosacral spine was normal, and X-rays 
of the right knee were also normal.  X-rays of the hands, 
including the thumbs and left wrist were normal.  A diagnosis 
was made of cervical spondylosis producing pain in the neck.  
It was concluded that the lumbosacral spine, right knee, left 
hand and wrist, including the thumb and right hand and right 
thumb, were normal.  

The record establishes that the veteran sustained various 
injuries in the February 1992 automobile accident, including 
a laceration of the scalp for which service connection has 
been established.  He has also established service connection 
for headaches resulting from a head injury sustained in the 
accident.  Following the accident, the veteran was treated 
for conditions including contusions involving the cervical 
spine, a cervical strain, and a tender right knee.  An MRI of 
the right knee in June 1992 reflected a diagnosis of 
osteonecrosis of the patella, and in January 1993 the veteran 
had an arthroscopy of the right knee performed at a private 
medical facility.  On the most recent VA orthopedic 
examination conducted in October 1997 there was some 
limitation of motion of the veteran's cervical spine and an 
X-ray study showed cervical spondylosis.  The findings 
regarding the right knee were essentially normal, except for 
a surgical scar, although the veteran did complain that the 
right knee was painful.  In the Board's judgment, the veteran 
has current cervical spine and right knee disabilities which 
cannot be disassociated from the injury sustained in the 
February 1992 automobile accident.  Accordingly, under the 
circumstances, it follows that entitlement to service 
connection for those conditions is in order.  38 U.S.C.A. 
§ 1131.  In arriving at its decision in this regard the Board 
has resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  

The veteran has also contended that he sustained a bilateral 
wrist disability, low back disability, a bilateral hand 
disability, and a right thumb disability as a result of the 
February 1992 automobile accident.  In this regard, the 
record does reflect that following the accident the diagnoses 
did include multiple contusions involving the left hand and 
right hand, left wrist sprain and low back pain.  However, 
when he was afforded the VA orthopedic examination in October 
1997 it was indicated that the wrists, low back, hands, and 
right thumb were normal.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the medical 
evidence of record does not establish that the veteran 
currently has a bilateral wrist disability, a low back 
disability, a bilateral hand disability or a right thumb 
disability.  Accordingly, since there is no medical evidence 
that would support the veteran's contentions, the Board 
concludes that he has not met the initial burden of 
presenting evidence of well-grounded claims imposed by 38 
U.S.C.A. § 5107.  It follows that favorable action in 
connection with his appeal for service connection for a 
bilateral wrist disability, a low back disability, a 
bilateral hand disability, and a right thumb disability is 
not in order.  

Although the Board has considered and disposed of the 
veteran's claims for service connection for a bilateral wrist 
disability, low back disability, a bilateral hand disability, 
and a right thumb disability on a ground different from that 
of the regional office; that is, whether the claims are well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that the claims were well grounded, 
the regional office afforded the veteran greater 
consideration than the claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claims are well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. PREC. OP. 16-92, 57 Fed. Reg. 49, 747 
(1992).  To submit well-grounded claims, the veteran would 
need to offer competent evidence establishing that he 
currently has the claimed conditions, and that they developed 
as a result of the February 1992 automobile accident or were 
otherwise incurred in or aggravated during service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  Entitlement to Service Connection for Substance Abuse as 
Secondary to the Veteran's Service-Connected Post-Traumatic 
Stress Disorder

The veteran was hospitalized by the VA from June 20 to July 
10, 1995.  He was admitted through the emergency room with a 
depressed mood and suicidal thoughts.  He stated that he had 
been playing Russian roulette when his wife intervened and 
brought him to the VA hospital.  It was indicated that after 
his 1992 automobile accident he had begun abusing alcohol and 
cocaine and had been diagnosed as having post traumatic 
stress disorder.  His current complaints included a depressed 
mood, decreased sleep, bouts of anger and frustration and 
decreased appetite.  Various findings were recorded on mental 
status examination.  The diagnoses included depressive 
disorder, and poly substance dependence.  Post-traumatic 
stress disorder was diagnosed by history only.  Based on the 
clinical evaluation and observation it was felt that the 
veteran was clinically stable for discharge and admission to 
the chemical dependency program.  He was given a regular 
discharge on July 10, 1995.  

The veteran was again hospitalized by the VA from July 11 to 
August 4, 1995 on the inpatient substance abuse treatment 
unit.  He indicated he wanted to stop using alcohol and 
cocaine.  He reported that he had last used those substances 
about six weeks previously.  He was actively involved in 
individual, group, recreational and physical therapy.  He 
attended Alcoholics Anonymous and was actively involved in 
all educational didactic courses. He would be followed up in 
outpatient substance abuse treatment and in the mental health 
clinic.  The final diagnoses included alcohol and cocaine 
dependency.  

The veteran was afforded a VA psychiatric examination in 
October 1997.  He reported that since his discharge from the 
hospital he had not used any alcohol or cocaine.  Various 
findings were recorded on mental status examination.  
Diagnoses were made including major depression in remission, 
post-traumatic stress disorder and a history of alcohol and 
cocaine abuse.  The examiner indicated that the veteran's 
substance abuse problem was currently in remission and was 
not a significant problem.  He stated that he did not see it 
currently related to the service-connected post-traumatic 
stress disorder.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In this case, it has been contended that the veteran's 
substance abuse is secondary to his service-connected post-
traumatic stress disorder.  When he was hospitalized and 
treated for substance abuse at a VA medical center during 
July and August 1995 there was no indication that the 
substance abuse was related to his post traumatic stress 
disorder; rather, it was related to his depression.  When he 
was afforded a VA psychiatric examination in October 1997 he 
indicated that he had not used any alcohol or cocaine since 
his discharge from the hospital.  The examiner commented that 
the substance abuse was currently in remission and was not a 
significant problem.  He also expressed an opinion that the 
substance abuse was not related to the veteran's service-
connected post-traumatic stress disorder.  There is no 
medical opinion or authority indicating that the veteran's 
substance abuse was caused by or is otherwise related to his 
service-connected post-traumatic stress disorder.  
Accordingly, under the circumstances, the Board concludes 
that the substance abuse is not proximately due to or the 
result of the veteran's service-connected post-traumatic 
stress disorder, and service connection for substance abuse 
would not be warranted as secondary to the service-connected 
psychiatric condition.  38 U.S.C.A. § 3.310.  

III.  The Claim for an Increased Evaluation for Post-
Traumatic Stress Disorder, Currently Rated 10 Percent 
Disabling

Records provided by the Social Security Administration in 
August 1994 include a report by the Health Medical Clinic 
reflecting an evaluation of the veteran in June 1993.  It was 
indicated that the veteran was cooperative but paranoid and 
suspicious.  He admitted to hearing voices.  He had 
depression but no thoughts of suicide.  It was indicated that 
he was oriented in all three spheres.  His attention and 
concentration span were poor.  The diagnosis was depressive 
reaction with paranoid features and organic brain syndrome.  

The veteran was afforded a VA psychiatric examination in July 
1994.  He reported that he had depression.  He also indicated 
that he heard voices.  He indicated that his sleep was not 
good and that he had nightmares.  He also reported that on 
occasions his memory was not good.  Diagnoses were made of 
post-traumatic stress disorder and major depression with some 
organicity.  

The veteran had two periods of hospitalization between June 
20 to August 4, 1995 for psychiatric treatment.  He was 
admitted to the first, which lasted until July 10, for 
treatment of a depressed mood, substance abuse and suicidal 
thoughts.  On mental status examination he was alert and 
oriented in all three spheres.  His mood was somewhat 
depressed and his affect was restricted.  His speech was 
coherent and relevant with occasional increases in tone when 
discussing life events.  He denied having any hallucinations.  
His thought content was normal.  There were no loose 
associations or flights of ideas.  His memory was intact.  
The primary diagnosis was depressive disorder, not otherwise 
specified.  Other conditions diagnosed included a personality 
disorder, as well as poly substance abuse.  He had been in 
outpatient treatment for the preceding two months for 
substance abuse.  Post traumatic stress disorder was 
diagnosed by history only, and no treatment for post 
traumatic stress disorder was noted.  The second period, from 
July 11 to August 4, was on a substance abuse unit, and was 
specifically for treatment of alcohol and cocaine dependency.  
His depression was noted by history only and the previously 
recognized post traumatic stress disorder was not even 
mentioned.

On the October 1997 VA psychiatric examination the veteran 
stated that his functioning had not changed significantly 
since the last evaluation.  He still spent much of his time 
around the home.  He stated he was mainly limited by pain and 
physical incapacity.  He continued to live with his wife and 
two children.  That was his second marriage.  It was 
indicated that he had last worked in 1992 prior to the 
accident.  It was reported that he was able to enjoy some 
activities with his family.  He reported having bad dreams 
where he was constantly running and frightened as if he was 
going to die.  He also reported mood swings and periods of 
depression.  He stated that much of that was related to his 
headaches and other chronic pain symptoms that he 
experienced.  He believed he was unable to work because of 
the problems with pain.  

On mental status examination he was appropriately dressed, 
alert and articulate.  His speech was of normal form and 
rate.  His affect was somewhat flat.  He reported his mood as 
somewhat depressed.  He denied any auditory or visual 
hallucinations or problems with his thoughts.  There was no 
evidence of a thought disorder or psychosis.  He was alert 
and oriented in all three spheres.  His memory was 3 out of 3 
for immediate events, and 3 out of 3 at 5 minutes.  He was 
able to subtract 7's appropriately.  His knowledge of current 
events was appropriate.  He reported that he became angry and 
irritable easily.  The diagnoses included major depression in 
remission and post-traumatic stress disorder.  

The examiner commented that it was difficult to assign a 
Global Assessment of Functioning (GAF) score since the 
veteran felt that much of his disability and dysfunction was 
due to physical problems.  It was indicated that if he did 
not have the physical problems the GAF would be about 55.  
The examiner noted that the veteran was currently being 
treated for major depression and commented that much of the 
veteran's current disability appeared to be related to the 
major depression, although he continued to have mild post-
traumatic stress disorder symptoms.

VA outpatient treatment records were later received 
reflecting that the veteran was observed and treated for 
physical problems as well as psychiatric problems from 1995 
to 1998.  

A 10 percent evaluation is warranted for post-traumatic 
stress disorder when there is emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms have resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. part 4, 
Code 9411 effective prior to November 1996.  

A 10 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; the symptoms are controlled by 
continuous medication.  A 30 percent evaluation is provided 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions and recent 
events).  38 C.F.R. § part 4, Code 9411 effective in November 
1996.  

When the veteran was most recently afforded a VA psychiatric 
examination, in October 1997, his symptoms included a flat 
affect with a depressed mood, anger and easy irritability and 
nightmares.  He had not had any auditory or visual 
hallucinations, and there was no thought disorder.  It was 
reported that he resided with his wife and children, and that 
he was able to enjoy some activities with his family.  It was 
indicated that that the veteran had last worked in 1992 prior 
to his automobile accident; however, the veteran believed he 
was unable to work as a result of his chronic pain symptoms 
rather than the psychiatric symptoms and the examiner 
accepted this statement.  

The record in the Board's judgment does not establish that 
the current manifestations of the veteran's post traumatic 
stress disorder have resulted in more than mild social and 
industrial impairment or that his occupational and social 
impairment due to post traumatic stress disorder reflects 
more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The veteran's 
extensive hospitalizations in 1995 were clearly for 
conditions other than post traumatic stress disorder.  
Furthermore, when the veteran was afforded the VA psychiatric 
examination in October 1997, the examiner commented that much 
of the veteran's current symptoms appeared to be related to 
major depression and he described the veteran's post-
traumatic stress disorder as mild in nature.  The record 
reflects that the veteran has been found disabled for Social 
Security purposes effective from February 1992; however, the 
veteran has indicated that he believes his unemployment has 
resulted primarily from physical conditions rather than his 
post traumatic stress disorder.  In short, no one has 
reported that he has significant impairment due to his post 
traumatic stress disorder.  Accordingly, it follows that 
entitlement to an evaluation in excess of 10 percent is not 
warranted for the post-traumatic stress disorder under the 
provisions of Diagnostic Code 9411, as in effect either prior 
to November 1996 or after that time.

IV.  Entitlement to Temporary Total Evaluations under 38 
C.F.R. § 4.29 based on periods of VA Hospitalization from 
June 20 to August 4, 1995.

A total disability rating, 100 percent, will be assigned 
without regard to the provisions of the rating schedule when 
it is established that a service-connected disability has 
required hospital treatment at a VA or an approved hospital 
for a period in excess of 21 days or hospital observation at 
VA expenses for a service-connected disability for a period 
in excess of 21 days.  Notwithstanding that a hospital 
admission was for a disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  38 
C.F.R. § 4.29.  

The record reflects that the veteran was hospitalized at a VA 
hospital from June 20 to July 10, 1995, for treatment of 
depression, following an extended period of outpatient 
treatment for substance abuse and thoughts of suicide.  His 
service connected post traumatic stress disorder was noted as 
a diagnosis which was present only by history and it was not 
treated.  On July 11, 1995, he was admitted to the inpatient 
substance abuse treatment unit and was treated for substance 
abuse until August 4, 1995.  Service connection has not been 
established for the substance abuse or depression.  Since no 
significant treatment for a service connected disability, 
specifically his post traumatic stress disorder, occurred 
during these periods, it is clear that the hospitalizations 
were not for service connected disability.  A basis for 
favorable action in connection with the veteran's claim for a 
temporary total evaluation under 38 C.F.R. § 4.29 based on 
the periods of VA hospitalization from June to August 1995 
has not been established.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
September 1995 hearing at the regional office; however, 
except as to the limited extent discussed previously, the 
Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.  


ORDER
 
Entitlement to service connection for residuals of a February 
1992 automobile accident consisting of a bilateral wrist 
disability, a low back disability, a bilateral hand 
disability, and a right thumb disability is not established.  
Entitlement to service connection for substance abuse as 
secondary to the veteran's service-connected post-traumatic 
stress disorder is not established.  Entitlement to an 
increased evaluation for post-traumatic stress disorder is 
not established.  Entitlement to temporary total evaluations 
under 38 C.F.R. § 4.29 based on periods of VA hospitalization 
from June 20 to August 4, 1995 is not established.  The 
appeal is denied to this extent.  

Entitlement to service connection for residuals of a February 
1992 automobile accident consisting of a right knee 
disability and a neck disability is established.  The appeal 
is granted to this extent.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

